 

Exhibit 10.1

 



[image_001.jpg]

 

488 Madison Avenue
New York, New York 10022

 

November 8, 2018

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

Second Amendment dated as of November 8, 2018 to Loan and Security Agreement
dated as of November 8, 2017 (this “Amendment”) is entered into among KushCo
Holdings, Inc. (formerly known as Kush Bottles, Inc.), Kim International
Corporation (individually and collectively “Borrowers”) and Gerber Finance Inc.
(“Lender”).

 

BACKGROUND

 

Borrowers and Lender are parties to a Loan and Security Agreement dated as of
November 6, 2017 (as amended, modified, restated or supplemented from time to
time, the “Loan Agreement”) pursuant to which Lender provides financial
accommodations to Borrower.

 

Borrower and Lender have agreed to amend the Loan Agreement on the terms and
conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrower by Lender, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                  Amendment to Loan Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Loan Agreement is hereby
amended as follows:

 

(a)               The following defined terms in Section 1.1 are replaced in
their entirety to read as below:

“Inventory Availability” means (a) after receipt of all Landlord Waivers in a
form and substance satisfactory to Lender, the amount of Revolving Credit
Advances against Eligible Inventory Lender may from time to time make available
to Borrowers up to the lesser of (i) up to twenty five (25%) of the value of
Borrowers’ Eligible Inventory (calculated on the basis of the lower of cost or
market, on a first in first out basis) (or) (ii) up to fifty percent (50%) of
Accounts Availability and (b) after receipt of all landlord waivers in a form
and substance satisfactory to Lender and Lender confirming that the inventory
system is perpetual and reporting satisfactory to Lender, the amount of
Revolving Credit Advances against Eligible Inventory Lender may from time to
time make available to Borrowers up to the lesser of (i) up to forty percent
(40%) of the value of Borrower’s Eligible Inventory (calculated on the basis of
the lower of cost or market, on a first in first out basis) (or) (ii) up to
fifty percent (50%) of Accounts Availability

 



 

 

  

“Maximum Revolving Amount” means EIGHT MILLION DOLLARS ($8,000,000).

 

“Minimum Average Monthly Loan Amount” means $0.

 

(b)               The following defined term is inserted in the appropriate
alphabetical order of Section 1.1 of the Loan and Security Agreement to provide
as follows:

 

“Special Availability” means (a) up to 25% of Eligible Inventory commencing on
the date hereof and ending upon the earlier of (i) receipt of the landlord
waivers in a form and substance satisfactory to Lender (collectively, “Landlord
Waivers”) or (ii) October 31, 2018 and (b) $0 at all times thereafter.

 

(c)               Section 5.1 (b) is amended to include the following as
5.1(b)(viii):

 

“Special Availability Fee. Borrower shall pay Lender a fee equal to one- and
one-half percent (1.5%) of the Special Availability.

 

(d)               Lender hereby agrees to provide Revolving Credit Advances in
excess of the Borrowing Base and Special Availability (an “Overadvance”) up to
$820,000 through October 31, 2018.

 

2.                  Conditions of Effectiveness. This Amendment shall become
effective upon satisfaction of the following conditions precedent, each in a
manner and pursuant to agreement form and substances satisfactory to Lender:

 

(a)               Lender shall have received this Amendment duly executed on
behalf of Borrower;

 



(b)               Lender shall have received the Note Attached to this Amendment
as Exhibit A duly executed on behalf of Borrower.

 

(c)               Borrower shall provide a Borrowing Base as of November 1, 2018
by November 5, 2018.

 

(d)              Lender shall have received a fee in the amount of $43,839.74
which may be charged to Borrower’s loan account as a Revolving Credit Advance.

 



 

 

 

3.                  Representations and Warranties. Borrower hereby represents
and warrants as follows:

 

(a)               This Amendment and the Loan Agreement, as amended hereby,
constitute legal, valid and binding obligations of Borrower and are enforceable
against Borrower in accordance with their respective terms.

 

(b)               Upon the effectiveness of this Amendment, Borrower hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby and agree that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment.

 

(c)               No Event of Default or Default has occurred and is continuing
or would exist after giving effect to this Amendment.

 

(d)               Borrower has no defense, counterclaim or offset with respect
to the Loan Agreement.

 

4.                  Effect on the Loan Agreement.

 

(a)               Upon the effectiveness of Section 2 hereof, each referen

ce in the Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Loan Agreement as
amended hereby.

 

(b)               Except as specifically amended herein, the Loan Agreement, and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

 

(c)               The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of Agent or Lenders,
nor constitute a waiver of any provision of the Loan Agreement, or any other
Credit Documents.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

KUSHCO HOLDINGS, INC.   KIM INTERNATIONAL CORPORATION           By: /s/ Nick
Kovacevich   By: /s/ James McCormick   Name: Nick Kovacevich   Name: James
McCormick   Title: CEO   Title: CFO   Date: 11/9/2018  

Date:

11/9/2018



              GERBER FINANCE INC.                     By: /s/ Jennifer Palmer  
      Name: Jennifer Palmer         Title: President         Date: November 8,
2018        

  

 

 

 

EXHIBIT A

 

AMENDED AND RESTATED PROMISSORY NOTE

 



$8,000,000.00 November 8, 2018

  



This Amended and Restated Promissory Note (this “Note”) is executed and
delivered under and pursuant to the terms of that certain Loan and Security
Agreement dated as of November 6, 2017 (as amended, modified, supplemented or
restated from time to time, the “Loan Agreement”) by and among KushCo Holdings,
Inc. (formerly known as Kush Bottles Inc.), a Nevada corporation, and Kim
International Corporation, a California corporation (“Borrower”, individually,
“Initial Borrower” and, collectively, if more than one, the “Initial
Borrowers”), and together with each other Person which, on or subsequent to the
Closing Date, agrees in writing to become a “Borrower” under the Loan Agreement,
herein called, individually, a “Borrower” and, collectively, the “Borrowers,”
and pending the inclusion by written agreement of any other such Person, besides
each Initial Borrower, as a “Borrower” hereunder, all references herein to
“Borrowers,” “each Borrower,” the “applicable Borrower,” “such Borrower” or any
similar variations thereof (whether singular or plural) shall all mean and refer
to the Initial Borrower or each one of them collectively) and Gerber Finance
Inc. (“Lender”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Loan Agreement.

 

FOR VALUE RECEIVED, Borrowers, jointly and severally, promise to pay to the
order of Lender at its offices located at 488 Madison Avenue, New York, New York
10022 or at such other place as the holder hereof may from time to time
designate to Borrower in writing:

 

(A)             the principal sum of EIGHT MILLION AND 00/100 DOLLARS
($8,000,000.00), or if different from such amount, the unpaid principal balance
of Loans as may be due and owing from time to time under the Loan Agreement,
payable in accordance with the provisions of the Loan Agreement, subject to
acceleration upon the occurrence of an Event of Default under the Loan
Agreement, or earlier termination of the Loan Agreement pursuant to the terms
thereof; and

 

(B)              interest on the principal amount of this Note from time to time
outstanding, payable at the applicable interest rate in accordance with the
provisions of the Loan Agreement. Upon and after the occurrence of an Event of
Default, and during the continuation thereof, interest shall be payable at the
applicable Default Rate. In no event, however, shall interest hereunder exceed
the maximum interest rate permitted by law.

 

This Note is the Note referred to in the Loan Agreement and is secured, inter
alia, by the liens granted pursuant to the Loan Agreement and the other Credit
Documents, is entitled to the benefits of the Loan Agreement and the other
Credit Documents, and is subject to all of the agreements, terms and conditions
therein contained.

 

This Note may be voluntarily prepaid, in whole or in part, on the terms and
conditions set forth in the Loan Agreement.

 



 

 

 

If an Event of Default under Section 12.1(f) of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof. If any other Event of Default
shall occur under the Loan Agreement or any of the other Credit Documents which
is not cured within any applicable grace period, then this Note may, as provided
in the Loan Agreement, be declared to be immediately due and payable, without
notice, together with attorneys’ fees, if the collection hereof is placed in the
hands of an attorney to obtain or enforce payment hereof.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

 

To the fullest extent permitted by applicable law, each Borrower waives:
(a) presentment, demand and protest, and notice of presentment, dishonor, intent
to accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all of the Obligations,
the Loan Agreement, this Note or any other Credit Documents; (b) all rights to
notice and a hearing prior to Lender’s taking possession or control of, or to
Lender’s replevy, attachment or levy upon, the Collateral or any bond or
security that might be required by any court prior to allowing Lender to
exercise any of its remedies; and (c) the benefit of all valuation, appraisal
and exemption laws



 

Each Borrower acknowledges that this Note is executed as part of a commercial
transaction and that the proceeds of this Note will not be used for any personal
or consumer purpose.

 

“This Note amends and restates and is given in substitution for (but not in
satisfaction of) that certain $2,000,000 Promissory Note dated as of November 6,
2017 executed by Borrower in favor of Lender and the $4,000,000 Promissory Note
dated as of March 8, 2018.”

 

 

 

 

Each Borrower agrees to pay to Lender all fees and expenses described in the
Loan Agreement and the other Credit Documents.

 







 

KUSHCO HOLDINGS, INC.



          By: /s/ Nick Kovacevich        Name: Nick Kovacevich       Title: CEO
              KIM INTERNATIONAL CORPORATION           By: /s/ James McCormick  
    Name: James McCormick       Title: CFO  







 



STATE OF ________________ )   : ss.: COUNTY OF _____________ )



 

On the ____ day of November, 2018 before me personally came ____________, to me
known, who being by me duly sworn, did depose and say that he is the
____________ of KushCo Holdings, Inc., the entity described in and which
executed the foregoing instrument; and that he was authorized to sign his name
thereto on behalf of said entity.

 



  (see attached)   Notary Public



 



STATE OF ________________ )   : ss.: COUNTY OF _____________ )

 

 

On the ____ day of November, 2018, before me personally came ____________, to me
known, who being by me duly sworn, did depose and say that he is the
____________ of Kim International Corporation, the entity described in and which
executed the foregoing instrument; and that he was authorized to sign his name
thereto on behalf of said entity

 



  (see attached)   Notary Public

 





 

